Name: Commission Regulation (EC) No 275/97 of 14 February 1997 laying down for the 1997/98 marketing year the time limit for the conclusion of preliminary contracts for products processed from tomatoes
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  agri-foodstuffs;  plant product;  foodstuff;  economic policy
 Date Published: nan

 No L 45/34 f EN 1 15. 2. 97Official Journal of the European Communities COMMISSION REGULATION (EC) No 275/97 of 14 February 1997 laying down for the 1997/98 marketing year the time limit for the conclusion of preliminary contracts for products processed from tomatoes Whereas in view of its urgency, this Regulation should enter into force on the day of its publication; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 2201 /96 (2), and in particular Article 3 (4) thereof, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products, and in particular Article 26 thereof, Whereas Article 5 of Commission Regulation (EEC) No 1558/91 0, as last amended by Regulation (EC) No 2529/95 (4), provides, in respect of tomatoes, for a prelim ­ inary contract between the producer and the processor to be concluded by 16 February at the latest; whereas, because of special difficulties in certain producer regions of the Community, the time limits for concluding pre ­ liminary contracts between producers and processors and for forwarding them to the national agency concerned should be postponed for the 1997/98 marketing year; Whereas, pending the adoption of detailed rules for the application of Regulation (EC) No 2201 /96, the final date for the conclusion of preliminary contracts for products processed from tomatoes for the 1997/98 marketing year should be laid down ; HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1997/98 marketing year, Member States may postpone the time limit for concluding preliminary contracts referred to in Article 5 ( 1 ) of Regulation (EEC) No 1558/91 to 31 March 1997. 2. Where the preceding paragraph is applied, the time limit for forwarding copies of the preliminary contract to the agency concerned shall be the 10th working day after conclusion of the contract . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27 . 2 . 1986, p. 1 . (2) OJ No L 297, 21 . 11 . 1996, p . 29 . M OJ No L 144, 8 . 6. 1991 , p . 31 . h) OJ No L 258 , 28 . 10 . 1995, p . 52 .